*1111The petitioner mother alleged that the appellant father failed to pay child support as directed by an order dated October 16, 2006 and that the father was in arrears. The petitioner subsequently sought to hold the father in contempt for violating the support order dated October 16, 2006. However, the order of disposition determined that the appellant knowingly, consciously, and voluntarily disregarded his obligation under an order dated July 9, 2008. Inasmuch as the order of disposition does not address the order dated October 16, 2006, which the petitioner alleged was violated, the order of disposition was incorrectly entered. In any event, the record indicates that at the time of the hearing in July 2008, the mother admitted that there were no support arrears extant. Therefore, under the unusual circumstances of this case, we decline to remit the matter to the Family Court to resettle the order appealed from.
In light of our determination, we need not reach the appellant’s remaining contentions, including the constitutional issues raised for the first time on appeal (see Matter of Jacob, 86 NY2d 651, 681 [1995]; Melahn v Hearn, 60 NY2d 944, 945 [1983]; Matter of Dowsett v Dowsett, 172 AD2d 610, 611 [1991]). Fisher, J.P., Covello, Santucci and Balkin, JJ, concur.